Citation Nr: 0031404	
Decision Date: 11/30/00    Archive Date: 12/06/00

DOCKET NO.  98-08 788A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  The propriety of the initial 30 percent evaluation 
assigned for the veteran's service-connected post-traumatic 
stress disorder, currently evaluated as 50 percent disabling.  

2.  Entitlement to a total disability rating based on 
individual unemployability due solely as a result of service-
connected disabilities.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to 
September 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1995 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York, which denied service connection for 
post-traumatic stress disorder (PTSD).  In February 1997, the 
RO continued the denial of service connection for PTSD and 
also denied a total disability rating based on individual 
unemployability (TDIU).  By rating decision of April 1998, 
the RO granted service connection for PTSD, and assigned an 
evaluation of 30 percent, effective from August 1996.  The 
veteran appealed the initial disability evaluation of 30 
percent for PTSD, the denial of a TDIU, and the effective 
date of the August 1996 for the grant of service-connection 
for PTSD.  Since the veteran has expressed his 
dissatisfaction with the initial evaluation assigned for 
PTSD, the Board has recharacterized that issue as involving 
the propriety of the initial rating assigned the disability.  
See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

In March 2000, the Board granted the veteran entitlement to 
an effective date in December 1994, the date of receipt of 
the veteran's claim, for the grant of service connection for 
PTSD.  That issue is no longer before the Board.  Also in 
March 2000, the Board remanded to the RO the questions of the 
propriety of the initial 30 percent disability evaluation for 
PTSD and the veteran's entitlement to a TDIU.  

In a July 1997 rating decision, the RO increased the 
disability evaluation for PTSD to 50 percent, effective from 
November 7, 1996, and again denied a TDIU.  Inasmuch as a 
higher evaluation is available this condition, and the 
veteran is presumed to seek the maximum available benefit for 
a disability, the claim remains viable on appeal.  See 
Fenderson, 12 Vet. App. at 126; AB v. Brown, 6 Vet. App. 35, 
38 (1993); 



FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
determination of the veteran's appeal has been obtained by 
the RO.  

2.  Prior to November 7, 1996, the veteran 's PTSD was shown 
to result in social and industrial impairment no more than 
distinct, unambiguous, or moderately large in degree.  

3.  Since November 7, 1996, the veteran's PTSD has been shown 
to result in no more than considerable social and industrial 
impairment, or occupational and social impairment due to 
moderate symptoms that result in occupational and social 
impairment with reduced reliability and productivity.  

4.  The veteran's service-connected disabilities are:  PTSD, 
currently evaluated as 50 percent disabling; gunshot wound 
scar on the right arm, evaluated as 10 percent disabling; and 
malaria, evaluated as noncompensably disabling; his combined 
rating is 60 percent.  

5.  The veteran has occupational experience as a truck driver 
and warehouseman; he reports having a ninth grade education 
and being last gainfully employed in July 1995.  

6.  The veteran's service-connected disabilities, by 
themselves, do not preclude him from obtaining or retaining 
substantially gainful employment that is consistent with his 
level of education and occupational experience.  


CONCLUSIONS OF LAW

1.  The assignment of an initial 30 percent evaluation for 
PTSD from December 21, 1994 through November 6, 1996 was 
proper .  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§ 3.321, 4.1-4.3, 4.7, 4.10, 4.132, Diagnostic Code 9411 
(1996).  

2.  Since November 7, 1996, the criteria for a disability 
evaluation in excess of 50 percent, effective from November 
7, 1996, under either the former or revised criteria, have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. § 3.321, 4.1-4.3, 4.7, 4.10, 4.130, 4.132, 
Diagnostic Code 9411 (1996 & 2000).  

3.  The criteria for a total rating based upon individual 
unemployability due to service-connected disability have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.340, 3.341, 4.16 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

VA hospital admission notices for December 1979, August 1980, 
and May 1987 show that the veteran was being hospitalized for 
schizophrenia.  From November 1992 to August 1994, VA 
inpatient and outpatient treatment reports reflect the 
veteran being treated for mental health reasons due to 
paranoia, confrontational behavior and schizophrenia.  In 
January 1993, he was hospitalized in a private facility for 
bipolar disorder and alcohol abuse.  In February 1993, VA 
outpatient treatment report notes that it was impossible to 
determine whether PTSD was present.  In March 1993, VA 
treatment record notes some PTSD issues present, such as 
alienation, poor job performance and social adjustment.  The 
diagnoses were questionable bipolar disorder, questionable 
schizophrenia and some PTSD issues present but no 
identifiable stressor.  An outpatient report in August 1994 
notes the veteran being seen for long-standing depression, 
anxiety associated with substance abuse and diagnoses of 
schizophrenia, rule out bipolar disorder and rule out PTSD.  

The veteran's VA outpatient treatment reports for June 1994 
to October 1995 reflect continued treatment for psychiatric 
disorders.  These records contain provisional diagnoses of 
PTSD, but no confirmed diagnosis of PTSD was made.  In 
November 1994, he was seen in the PTSD clinic and the 
treatment note indicates that he was managing reasonably 
well, but that he may be taking on too many activities.  He 
was then working two jobs and he was cautioned about stress 
overload.  An April 1995 outpatient treatment report notes 
that he was doing "OK" and was planning the marriage of his 
daughter.  The note also indicated that he was working full 
time but would be laid off for a week.  

Hospitalization records from a private medical facility dated 
in July 1996 show that the veteran was admitted in an acute 
manic episode.  He was treated for and diagnosed with bipolar 
disorder.  VA outpatient treatment records for July 1996 to 
October 1996 reflect that he was treated for bipolar 
disorder.  

The veteran's Social Security Administration records show 
that he was awarded unemployment benefits due to an affective 
disorder, effective from July 1996, with actual benefits 
received in January 1997.  The medical evidence in support of 
the determination, dated in November 1996, notes that the 
veteran claimed he had been unable to work since April 1995 
because of schizophrenia.  The Social Security Administration 
notes that he was hospitalized in July 1996 for an acute 
manic episode and that the hospital diagnosis was bipolar 
disorder, most recent episode manic, and alcohol abuse.  
Following that hospitalization, he was hospitalized at a VA 
medical facility from August 1996 to September 1996 for 
schizoaffective disorder, manic episode, and alcohol abuse by 
history, and raw personality disorder.

The veteran's VA hospitalization report for August to 
September 1996 notes that he had a long history of a chronic 
mental disorder, which had been variously diagnosed as 
schizophrenia and/or bipolar disorder, as well as a history 
of alcohol abuse.  His assaultive behavior sometimes 
associated with intoxication and other times not.  Both past 
and present, the veteran has been treated with psychiatric 
medication.  Prior to hospital admission, he had been 
engaging in threatening behavior of an increasing intensity 
over the past few weeks and had threatened to injure his ex-
wife's new husband.  The veteran also became obsessed with 
man in the community, whom the veteran suspected killed his 
brother twenty-one years ago.  The veteran's behavior had 
resulted in two brief incarcerations and a two-week stay in 
the psychiatric center.  On hospital admission, the veteran 
was placed in seclusion and restraints for protection of 
himself and others.  He was given psychiatric medication and, 
over time, his psychotic agitation subsided.  He became less 
obsessed with delusional material and was later able to go on 
therapeutic passes without incident.  He was seen in 
psychotherapy and later referred to PTSD to work on childhood 
abuse issues, with good results.  At hospital discharge, his 
mental status was markedly improved, there was no evidence of 
psychotic symptomatology, and psychiatric medication was 
continued.  The veteran was to have follow-up treatment in 
the mental hygiene clinic, PTSD clinic, and general medicine.  
He was considered competent for VA purposes, but unemployable 
for the foreseeable future.  

VA outpatient treatment reports for October 1996 to May 1999 
show the veteran was being treated for schizoaffective 
disorder and bipolar disorder with mixed PTSD.  

The veteran underwent a VA PTSD examination in January 1997.  
The report of the examination notes that he related that he 
had a job as a truck driver and as a warehouseman until 
September 1995 but that, after he sprained his ankle, he came 
back to find his job being replaced.  He since has been 
unemployed.  Further, he related that as long as he takes his 
medication he is doing well but once he runs out and he stops 
taking the medication, he will start having nightmares and 
flashbacks about the Vietnam and will start having bizarre 
behavior.  Currently, he reported doing well, with occasional 
nightmares almost one a week, otherwise, he has very good 
sleep.  He had a good appetite.  He spent most of the day 
watching television.  He also visited friends and family 
occasionally.  He denied currently feeling depressed or of 
any auditory or visual hallucinations or paranoid delusions.  
On mental status evaluation, he answered most questions by 
yes or no.  He did not have any abnormal movement or tremors.  
He had good eye contact.  His speech was slow and 
unproductive.  His mood was "fine." His affect was 
appropriate and mildly blunted.  His thought processes and 
content revealed no evidence of psychotic features, including 
blocking, paranoid delusions, auditory or visual 
hallucinations.  There was no evidence of manic symptoms or 
depressive symptoms.  He was coherent with no flight of ideas 
or loosening of association.  There was no circumstantiality 
or tangentially indicated.  The veteran was alert and fully 
oriented.  His insight was poor and judgment was deemed fair.  
The examiner offered that there was no significant 
psychopathology detected, but that the veteran apparently had 
a past psychiatric history suggestive of PTSD, mood disorder 
and alcohol dependence.  Also, the physician opined that the 
absence of significant signs and symptoms could be related to 
the fact that the veteran was currently on an anti-psychotic 
and an anti-manic medication, which could be adequately 
treating his symptoms.  Further, he noted that the positive 
response to the medication could indicate the presence of a 
psychotic and mood disorder, namely, bipolar disorder.  No 
definitive diagnosis of PTSD was made.  The veteran was 
considered competent to handle his own funds.  

The veteran underwent VA psychiatric examination in September 
1997.  During the evaluation, he related that he was 
depressed, had nightmares of his Vietnam experiences, avoided 
talking about those experiences, and a heightened startle 
response.  He also related that, after he returned from 
Vietnam and separated from serviced in 1969, he began working 
and remained employed until 1995.  He worked in the building 
supply industry for the most part, but did engage in the 
truck-hauling business for a two year period during which he 
owned his own vehicle.  On mental status examination, he was 
generally pleasant and cooperative.  There was no psychomotor 
dysfunction.  There were prominent perioral abnormal 
voluntary movements noted.  His speech was somewhat 
underproductive, but well articulated and of normal rate and 
volume.  His mood was depressed and affect blunted, but with 
some appropriate reactivity.  His thought content was 
negative for any suicidal or homicidal ideation, and for any 
auditory or visual hallucinations.  There was no evidence of 
delusional thinking.  His thought process revealed intact 
organization.  He was alert and fully oriented.  The 
veteran's concentration and recent memory were grossly 
intact.  His insight was limited and judgment adequate with 
respect to maintenance of personal safety.  The examiner 
stated that the veteran did warrant a diagnosis of PTSD, with 
stressors related to his service experience.  The diagnoses 
were PTSD, chronic, moderate, and bipolar type I disorder, 
depressed, in near total remission.  The GAF (Global 
Assessment of Functioning) score give was 58.  The examining 
physician offered that the veteran would have developed his 
bipolar disorder even if he were not in the service and that 
the PTSD symptomatology was moderate.  

The veteran's May 1999 VA examination report notes that the 
examining physician had reviewed the veteran's records and 
noted, by history, that he had worked approximately four or 
five jobs between his discharge from service in 1969 and 
receipt of Social Security benefits in 1997.  Those jobs 
basically had to do with transporting dry wall and other 
truck-driving type responsibilities.  In 1995, he had been 
laid off and was not able to find other work.  At the same 
time, he was adjudicated disabled by Social Security.  
Currently, he was living alone, although he has family in the 
area.  He felt close to his adult children and spent time 
with them throughout the year, although they lived many 
states away from the veteran.  Although it was noted that the 
veteran's psychiatric functioning had been marginal for some 
time it was also noted that, in general, the veteran had 
cooperated with treatment, attending to both outpatient 
psychoactive medication regimens, as well as to 
psychotherapy.  

On mental status examination, the veteran was noted to be 
casually dressed.  He was quite agreeable, although not given 
to sharing information about himself.  He was moderately 
nervous, but there were no obvious symptoms of psychosis or 
of psychological neurological disturbances.  He described 
himself as a generally nervous individual, best left alone 
and not provoked by others or over stimulated by his 
environment.  He denied any active suicide ideation or 
intent, but did have a chronic history of such ideation.  He 
denied any alcohol or substance, though he had had problems 
with the former in the past.  

The examiner noted that, with respect to PTSD, the veteran 
described a constellation of symptoms and combat-related 
events warranting a diagnosis of chronic PTSD, although this 
diagnosis was being given against the background of a 
comorbid psychiatric disorder that may be consistent with 
either a schizoaffective or bipolar type of illness.  In the 
examiner's opinion, the veteran's functioning seemed 
relatively stable over the last two-to-three years since 
receiving his Social Security disability benefits, and his 
active symptoms of his PTSD seemed to be at a sustained 
baseline.  In summation, the examiner noted that there did 
not appear to be any evidence that there had been a major 
deterioration of the veteran's functioning, although some of 
the conclusions were somewhat difficult because of the 
overriding mental illness that the veteran clearly presented.  
The diagnoses were chronic PTSD, by history, schizoaffective 
disorder, by history, and antisocial traits, by history.  A 
GAF score of 50 was assigned.  

I.  Increased Rating

VA utilizes a rating schedule as a guide in the evaluation of 
disabilities resulting from all types of diseases and 
injuries encountered as a result of or incident to military 
service.  The disability evaluations are determined by 
comparing a veteran's present symptomatology with criteria 
set forth in VA's Schedule for Rating Disabilities.  The 
percentage ratings represent, as far as can practicably be 
determined, the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  Individual disabilities are 
assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1, Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  It is thus essential, 
both in the examination and in the evaluation of disability, 
that each disability be reviewed in relation to its history.  
See 38 C.F.R. § 4.41.  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, where the question for consideration is 
propriety of the initial evaluation assigned, evaluation of 
the medical evidence since the grant of service connection 
and consideration of the appropriateness of "staged rating" 
is required.  See Fenderson, 12 Vet. App. at 119.  

In the veteran's case, his service-connected PTSD is 
evaluated under schedular criteria for evaluating psychiatric 
disabilities.  By regulatory amendment effective November 7, 
1996, substantive changes were made to that criteria, as set 
forth at 38 C.F.R. §§ 4.125-4.132.  See 61 Fed. Reg. 52695-
52702 (1996).  

Where laws or regulations change after a claim has been filed 
or reopened, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran applies, absent Congressional or Secretarial intent 
to the contrary.  See Dudnick v. Brown, 10 Vet. App. 79 
(1997); Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  
In this regard, the General Counsel of VA has recently held 
that where a law or regulation changes during the pendency of 
a claim for an increased rating, the Board should first 
determine whether the revised version is more favorable to 
the veteran.  In so doing, it may be necessary for the Board 
to apply both the old and new versions of the regulation.  If 
the revised version of the regulation is more favorable, the 
retroactive reach of that regulation under 38 U.S.C.A. 
§ 5110(g) can be no earlier than the effective date of that 
change.  See VAOPGCPREC 3-2000 (2000). 

Here, neither the former or revised applicable schedular 
criteria are clearly more favorable to the veteran's claim.  
Inasmuch as the RO has appropriately considered the 
appropriateness of "staged rating" in light of the former 
and revised applicable criteria, there is no prejudice to him 
in the Board doing likewise and applying the more favorable 
result, if any.  See Bernard v. Brown, 4 Vet. App. 384, 393-
94 (1993).  

Prior to November 7, 1996, PTSD was evaluated using criteria 
from the general rating formula for psychoneurotic disorders.  
38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).  Under this 
formula, a 10 percent evaluation is assigned for PTSD that 
results in mild social and industrial impairment; the 
psychoneurotic symptoms resulted in such reduction in 
initiative, flexibility, efficiency, and reliability levels 
as to produce mild social impairment.  38 C.F.R. § 4.132.

A 30 percent evaluation is assigned upon a showing of a 
definite impairment in the ability to establish or maintain 
effective and wholesome relationships with people; the 
psychoneurotic symptoms resulted in such reduction in 
initiative, flexibility, efficiency, and reliability levels 
as to produce definite social impairment.  The term 
"definite" was defined as "distinct, unambiguous, and 
moderately large in degree," and as representing a degree of 
social and industrial inadaptability that is "more than 
moderate but less than rather large."  O.G.C. Prec. 9-93, 59 
Fed. Reg. 4752 (1994).  See also Hood v. Brown, 4 Vet. App. 
301 (1993).  

A 50 percent evaluation is assigned where an ability to 
establish or maintain effective or favorable relationships 
with people is shown to be considerably impaired, by reason 
of psychoneurotic symptoms the reliability, flexibility, and 
efficiency levels so reduced as to result in considerable 
industrial impairment.  38 C.F.R. § 4.132.

A 70 percent evaluation is warranted where the veteran's 
ability to establish or maintain effective or favorable 
relationships with people was shown to be severely impaired, 
or by reason of psychoneurotic symptoms, the reliability, 
flexibility and efficiency levels are so reduced as to result 
in severe industrial impairment.  Id. 

To warrant a 100 percent evaluation, the attitudes of all 
contacts except the most intimate must be so adversely 
affected as to result in virtual isolation in the community; 
or there must be totally incapacitating symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior; or, as a result of the psychiatric 
disability, the individual must be unable to obtain or retain 
employment.  These criteria represent three independent bases 
for granting a 100 percent evaluation.  See Johnson v. Brown, 
9 Vet. App. 7, 11 (1996). 

Under the revised criteria, now set forth at 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2000), a 10 percent rating is 
assigned for occupational and social impairment due to mild 
or transient symptoms which decrease work efficiency and the 
ability to perform occupational tasks only during periods of 
significant stress, or where symptoms are controlled by 
continuous medication.  

A 30 percent evaluation is warranted for occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  38 C.F.R. § 4.130.

A 50 percent evaluation is warranted for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id. 

Additionally, a 70 percent evaluation is warranted for 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relationships, judgment, 
thinking or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships.  Id. 

Finally, a 100 percent evaluation is warranted for total 
occupational and social impairment, due to such symptoms as:  
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent ability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of closes relatives, own occupation, or own name.  
Id.

At the outset, the Board notes that, in addition to his 
service-connected PTSD, the veteran has been diagnosed with 
another comorbid psychiatric disorder, variously 
characterized as schizophrenia, bipolar disorder, or 
schizoaffective disorder, and that the pertinent evidence 
since the effective date of the grant of service connection 
has revealed a history of alcohol abuse and personality 
traits disorder, none of which have been medically related to 
the veteran's service-connected PTSD or to his active 
military service.  

While, clearly, the veteran experienced some problems between 
1994 and 1997, these problems were generally attributed to 
psychiatric conditions other than the veteran's PTSD.  
Indeed, the reports of a private hospitalization in July 1996 
and a VA hospitalization between August 1996 and September 
1996 reflect that such hospitalizations were for disorders 
other than the veteran's PTSD-namely, bipolar disorder and 
alcohol abuse.  While the veteran was referred to a PTSD 
clinic during the latter hospitalization, the records 
indicate that such was accomplished with good results. 

Aside from the incidents that precipitated the veteran's 
hospitalizations for unrelated psychiatric illness, , medical 
records reveal that in November 1994, he was managing 
reasonably well and cautioned about taking on too many 
activities.  In April 1995, he was doing "OK" and planning 
his daughter's wedding.  At the time, he was working full 
time, in fact, he was working two jobs.  He was also taking 
psychotropic medication, although there are indications in 
the records that he was not compliant with his medication.  A 
report from September 1995 notes that he felt stable with his 
medication and showed no signs of psychosis or suicidal 
behavior.  He discontinued treatment until July 1996, when he 
had a psychotic episode and required hospitalization and was 
treated for an acute manic episode.  The veteran's VA 
hospitalization report for August 1996 to September 1996 
notes that he had a long history of a chronic mental 
disorder, variously diagnosed as schizophrenia and/or bipolar 
disorder, as well as a history of alcohol abuse.  His 
assaultive behavior sometimes was associated with 
intoxication and at other times not so associated.  While 
hospitalized, his psychotic agitation subsided.  He became 
less obsessed with delusional material and was able to go on 
therapeutic passes without incident.  At hospital discharge, 
his mental status was markedly improved; there was no 
evidence of psychotic symptomatology; his psychotropic 
medication was continued; and he was considered competent for 
VA purposes.  Collectively, these records reflect few 
references or findings relative to the veteran's PTSD.  

Under these circumstances, the Board must conclude that, 
between the December 21, 1994 grant of service connection 
through November 6, 1996, there is no medical evidence that 
demonstrates that the veteran's PTSD resulted in social and 
industrial impairment that was more than distinct, 
unambiguous, or moderately large in degree.  Given the 
medical findings during this period, and in the absence of 
medical findings reflective of considerable or greater 
impairment, the criteria in effect prior to November 7, 1996, 
for a 50 percent, or greater, disability evaluation have not 
been met.  

Since November 7, 1996, the Board finds that the record 
likewise presents no basis for assigning a disability 
evaluation greater than the currently assigned 50 percent 
evaluation for PTSD under either the former or the revised 
applicable schedular criteria.  The reports of VA psychiatric 
examinations conducted in January 1997, September 1997 and 
May 1999 include assessments as to the severity of the 
veteran's PTSD and are consistent with the currently assigned 
50 percent evaluation.  The January 1997 examiner indicated 
that although the veteran had a past psychiatric history 
suggestive of PTSD, mood disorder and alcohol dependence, 
there was no significant psychopathology then detected, 
perhaps attributable to the veteran's compliance with his 
psychotropic medication.  It was noted that the veteran was 
then doing well; the only significant symptoms then reported 
was occasional nightmares (one per week), mildly blunted 
affect, poor insight and fair judgment.  The September 1997 
examiner indicated that the veteran's PTSD was moderate and 
that his bipolar type I disorder was in near total remission.  
In addition, the examiner noted that the veteran's GAF score 
was 58.  The Board notes that, pursuant to the Fourth Edition 
of the American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders (DSM-IV), scores 
between 51 and 60 denote moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  

In the opinion of the veteran's May 1999 VA examining 
physician, the veteran's functioning seemed relatively stable 
over the past two-to-three years and that his active symptoms 
of PTSD seemed to be at a sustained baseline.  In summation, 
the physician noted that there did not appear to be any 
evidence that there had been a major deterioration of the 
veteran's functioning.  He diagnosed the veteran as having 
PTSD, by history, and schizoaffective disorder, also by 
history.  The overall GAF score he assigned was 50, which 
denotes serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational, or school functioning 
(e.g., unable to keep a job).  See DSM-IV.   However, the 
report of the veteran's May 1999 VA psychiatric examination 
notes that, although he lived alone, he felt close to his 
adult children and spent time with them; he was cooperating 
with his medical treatment; he was casually dressed; he was 
agreeable; and he denied any active suicide ideation.  
Further, the examiner noted that the veteran, in addition to 
PTSD, he had a comorbid psychiatric disorder, consistent with 
either a schizoaffective or bipolar illness.  However, the 
examiner offered that the veteran's PTSD had maintained a 
sustained baseline over the last few years.  

Given the medical findings, and the May 1999 examiner's 
assessment that the veteran's overall psychiatric condition 
warranted a GAF score of 50 denoting serious impairment, the 
RO appropriately resolved all reasonable doubt in the 
veteran's favor and assigned a 50 percent evaluation for his 
service-connected PTSD, effective November 7, 1996.  See 
Mittleider v. West, 11 Vet. App. 181 (1998) (holding that if 
it is not medically possible to distinguish the effects of 
service-connected and nonservice-connected conditions, the 
reasonable doubt doctrine mandates that all signs and 
symptoms be attributed to the veteran's service-connected 
back condition).  However, there is no indication that, since 
that date, the veteran's psychiatric condition has resulted 
in severe impairment in the ability to obtain or retain 
employment, under the former criteria.  Likewise, the 
clinical evidence does not reflect such manifestations of the 
veteran's PTSD to warrant a disability evaluation greater 
than 50 percent under the revised criteria for rating 
psychiatric disorders.  In the absence of clinical evidence 
of deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships; the criteria for the next 
higher, 70 percent evaluation, under either criteria, simply 
are not met.  It follows that the criteria for any higher 
evaluation (100 percent) likewise are not met.  

Under these circumstances, the Board finds that, since 
November 7, 1996, the veteran's PTSD has been shown to result 
in no more than considerable occupational and social 
impairment; occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
memory; impaired abstract thinking; disturbances of 
motivation and mood; directly in establishing and maintaining 
effective work and social relationships.  As such, the Board 
must conclude that there is no basis for assignment of the 
more than the current 50 percent evaluation since November 7, 
1996.  

The above determinations are based on applicable provisions 
of the VA's rating schedule.  Additionally, however, the 
Board finds that the veteran's PTSD is not shown to be so 
exceptional or unusual as to warrant an evaluation in excess 
of 50 percent on an extra-schedular basis.  See 38 C.F.R. 
§ 3.321(b)(1).  In the instant case, there has been no 
assertion or showing that the veteran's service-connected 
PTSD has caused marked interference with employment (i.e., 
beyond that contemplated in the assigned evaluation) or has 
necessitated frequent periods of hospitalization, or 
otherwise has rendered impracticable the application of the 
regular schedular standards.  In the absence of evidence of 
the above-mentioned factors, the Board need not remand the 
matter for compliance with the procedures set forth in 38 
C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 237, 
239 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

For all the foregoing reasons, the claim for an evaluation in 
excess of 30 percent for PTSD prior to November 7, 1996, and 
for an evaluation in excess of 50 percent effective from 
November 7, 1996, must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit of the doubt doctrine.  However, as the preponderance 
of the evidence is against the veteran's claim, that doctrine 
is not applicable in the instant appeal.  See 38 U.S.C.A. 
§ 5107(b) (West 1991); Gilbert v. Derwinski, 1 Vet. App. 49, 
55-57 (1991).

II.  TDIU

Generally, total disability will be considered to exist when 
there is present any impairment of mind or body that is 
sufficient to render it impossible for veteran to follow a 
substantially gainful occupation.  See 38 C.F.R. § 3.340.  In 
reaching such a determination, the central inquiry is 
"whether the veteran's service-connected disabilities alone 
are of sufficient severity to produce unemployability."  See 
Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  
Consideration may be given to the veteran's level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to his age or to the 
impairment caused by nonservice-connected disabilities.  See 
38 C.F.R. §§ 3.341, 4.16, 4.19; Ferraro v. Derwinski, 1 Vet. 
App. 326, 332 (1991)..

Total disability ratings are authorized for any disability or 
combination of disabilities for which the Schedule for Rating 
Disabilities prescribes a 100 disability evaluation, or, with 
less disability, if certain criteria are met.  See 38 C.F.R. 
§ 3.340.  Where the schedular rating is less than total, a 
total disability rating for compensation purposes may be 
assigned when the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of 
service-connected disabilities, provided that, if there is 
only one such disability, this disability shall be ratable at 
60 percent or more, or if there are two or more disabilities, 
there shall be at least one ratable at 40 percent or more, 
and sufficient additional disability to bring the combined 
rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.341, 
4.16(a).  In exceptional circumstances, where the veteran 
does not meet the aforementioned percentage requirements, a 
total rating may nonetheless be assigned upon a showing that 
the individual is unable to obtain or retain substantially 
gainful employment.  See 38 C.F.R. § 4.16(b).

While neither the United States Code nor the Code of Federal 
Regulations offers a definition of "substantially gainful 
employment," VA Adjudication Procedure Manual, M21-1, Part 
VI, para. 7.09(a)(7) defines that term as "that which is 
ordinarily followed by the nondisabled to earn their 
livelihood with earnings common to the particular occupation 
in the community where the veteran resides."  Substantially 
gainful employment does not include marginal employment; 
employment is considered marginal where the earned annual 
income does not exceed the poverty threshold.  See 38 C.F.R. 
§ 4.16.

Initially, the Board notes that the veteran does not meet the 
percentage requirements of 38 C.F.R. § 4.16(a).  He has three 
service-connected disabilities: PTSD, rated as 50 percent 
disabling; gunshot wound scar on the right arm, rated as 10 
percent disabling; and malaria, rated noncompensably 
disabling.  As addressed herein, the Board has determined 
that the rating for PTSD is appropriate.  No claim for a 
higher evaluation for either of his other service-connected 
disabilities is pending, and there is otherwise no indication 
of record that the veteran's gunshot wound scar on the right 
arm is more than 10 percent disabling, nor is there any 
indication of record that his malaria is compensably 
disabling.  Hence, the veteran's combined service-connected 
disability evaluation is 60 percent.  As 38 C.F.R. § 4.16(a) 
requires a 70 percent combined evaluation for two or more 
service-connected disabilities, the veteran clearly does not 
meet this criteria.  Under these circumstances, a total 
rating may be assigned only if the record establishes that 
this is an exceptional case in which the veteran's service-
connected disabilities nonetheless render him unemployable.  
See 38 C.F.R. § 4.16(b).  Following a careful review of the 
evidence, the Board finds that it does not.  

The claims file reflects that the veteran has occupational 
experience as a warehouseman and truck driver.  The Board 
notes that during the veteran's January 1997 VA psychiatric 
examination, he related that he had been working as a truck 
driver and warehouseman until September 1995 when, after he 
came back from spraining his ankle, he found that his job had 
been replaced.  He had not since worked.  The record also 
shows that he has been receiving Social Security disability 
benefits, since July 1996, due to affective disorder.  The 
medical evidence in support of the determination, dated in 
November 1996, notes that the veteran claimed he had been 
unable to work since April 1995 because of schizophrenia.  
The Social Security Administration records indicate that he 
was hospitalized in July 1996 for an acute manic episode and 
that the hospital diagnosis was bipolar disorder, most recent 
episode manic, and alcohol abuse.  Following that 
hospitalization, he was hospitalized at a VA medical facility 
from August 1996 to September 1996 for schizoaffective 
disorder, manic episode, alcohol abuse by history, and raw 
personality disorder; at discharge, he was considered 
competent for VA purposes, but unemployable for the 
foreseeable future.  As noted above, however, impairment 
attributable to nonservice-connected disability may not be 
considered in determining a claimant's entitlement to a total 
rating for compensation purposes.  While the veteran's 1996 
hospitalization indicates that he was referred to a PTSD 
clinic to resolve "childhood abuse" issues, this was only 
incidental to that hospitalization, and was accomplished with 
"good results;" there is no indication that the veteran's 
PTSD was then considered a significant factor in his 
unemployabilty.  Moreover, records relative to the veteran's 
SSA determination include no specific reference to either the 
veteran's PTSD or either of his other service-connected 
disorders.

Significantly, then, the record includes no opinion by a 
medical or other qualified professional that, but for the 
existence of his significant nonservice-connected 
disabilities (to include bipolar disorder, fracture of the 
left clavicle, and hypertension, collectively assessed as 90 
percent disabling for pension purposes), the veteran would be 
unemployable as a result of his service-connected 
disabilities, alone.  The Board also finds that the record 
does not present any unusual factors that might serve as a 
predicate for a finding of unemployability due to his 
service-connected disabilities.  For example, it is not shown 
that any of the veteran's service-connected disabilities 
require frequent hospitalization, or an inordinate quantity 
of medication that would render employment infeasible.  While 
the veteran appears to have obtained some improvement in PTSD 
symptoms as a result of taking psychotropic medication for 
the disorder variously diagnosed as schizophrenia, bipolar 
disorder, or schizoaffective disorder, there is no medical 
indication of record that his PTSD, alone, would require such 
medication.

Accordingly, the Board must conclude that the evidence does 
not demonstrate that the veteran's service-connected 
disabilities, when considered in association with his 
educational attainment and occupational background, render 
him unable to secure or follow a substantially gainful 
occupation.  It is apparent that the veteran's service-
connected disabilities have resulted in some interference 
with employment, and that he is not well suited for some 
jobs, particularly those involving a high level of stress.  
However, such interference with employment is contemplated in 
his service-connected disability evaluations, and the 
evidence of record does not demonstrate that the veteran's 
service-connected disabilities result in unemployability.  As 
such, his TDIU claim must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit of the doubt doctrine; however, as the preponderance 
of the evidence is against the veteran's claim, that doctrine 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 
Vet. App. at 55-57.



ORDER

As the assignment of an initial 30 percent evaluation for 
PTSD from December 21, 1994 through November 6, 1996, was 
proper, a higher evaluation is denied.  

A disability evaluation in excess of 50 percent for PTSD, 
effective from November 7, 1996, is denied.  

A total disability rating based upon individual 
unemployability due to service-connected disability is 
denied.  



		
	JACQUELINE E. MONROE
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 15 -


- 19 -


